internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si plr-116440-99 date date legend estate executor trust reformed trust trustee decedent beneficiary beneficiary date date date date date dollar_figures dollar_figuret plr-116440-99 dollar_figureu dollar_figurev w dear sir or madam we received your letter dated date submitted on behalf of estate of which you are executor rulings are sought concerning the application of sec_2055 of the internal_revenue_code to the proposed reformation of trust of which you are trustee this letter responds to that request the facts and representations submitted are summarized as follows on date decedent created a holographic will and a testamentary_trust will will instructed that the residue of decedent’s estate be used to fund trust furthermore will provided for dollar_figures a month to be paid to beneficiary and dollar_figuret a month to be paid to beneficiary for as long as each shall live the remainder was left for the benefit of a charitable_trust to be administered by trustee decedent died on date decedent’s will was admitted to probate on date the terms of trust as contained in will do not qualify estate for the federal estate_tax charitable deduction for the amount of the charitable interest because trust does not qualify as a charitable_remainder_trust under sec_664 trustee filed a petition to reform trust with the appropriate court on date the court has instructed the trustee to seek a private_letter_ruling from the internal_revenue_service regarding the tax effects of the proposed construction and reformation of trust prior to judicial approval of the reformation of trust the executor requested and received an extension of time to file the estate_tax_return the return the return is due including extensions on date reformed trust would be funded with the residue of decedent’s estate after the payment of all debts expenses and taxes of the estate sec_3_2 of article iii of reformed trust provides a a level annuity for beneficiary of dollar_figureu per year payable in monthly installments for life b a level annuity for beneficiary of dollar_figurev per year payable in monthly installments for life and c an annual annuity amount to be distributed to one or more charities selected by the trustee while either beneficiary or beneficiary are alive the annuity amount to be distributed to one or more charities shall be w percent of the initial value of the assets of reformed trust less the amount of the annuities paid to beneficiary and beneficiary during the year at the death of beneficiary that annuity amount shall cease to be paid and shall instead be added to the amount of the annuity to be paid to one or more charities at the death of plr-116440-99 beneficiary that annuity amount shall cease to be paid and shall instead be added to the amount of the annuity to be paid to one or more charities at the death of the last to die of beneficiary and beneficiary reformed trust will be a wholly_charitable_trust reformed trust will not have a term certain but can be terminated by the trustee after the deaths of both beneficiary and beneficiary under the authority of sec_3_3 of article iii of reformed trust as long as the assets remaining in reformed trust at the time of the termination are distributed outright to one or more charities selected by the trustee upon such termination sec_1 of article i of reformed trust states that all references to charities mean organizations which are exempt from federal_income_tax under sec_501 of the code and which are described in sec_170 and sec_2055 of the code reformed trust will be effective as of date you effectively have requested the following rulings the amount of decedent’s bequest for the benefit of a charitable_trust to be administered by trustee is a reformable_interest under sec_2055 reformed trust will be a qualified charitable_remainder_annuity_trust under the provisions of sec_664 the reformation of trust will constitute a qualified_reformation under the provisions of sec_2055 and decedent’s bequest for the benefit of a charitable_trust to be administered by trustee is deductible despite the fact that no specific charities are named sec_664 provides that a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and plr-116440-99 d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in trust sec_664 was added to the code by of the taxpayer_relief_act_of_1997 p l and generally applies to transfers in trust after date sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless a in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity described in sec_20_2055-2 of the estate_tax regulations or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if i any difference between the actuarial value determined as of the date of the decedent’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed five percent of the actuarial value as so determined of the reformable_interest ii in the case of a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminates at the same time or in the case of any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 plr-116440-99 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return if one is required to be filed sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in subsection a shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for paragraph we conclude that the interest passing to charity under reformed trust is a reformable_interest within the meaning of sec_2055 c i because an estate_tax deduction for the value of the remainder_interest would have been allowable under sec_2055 but for the provisions of sec_2055 beneficiary 1's and beneficiary 2's respective nonremainder life interests terminate at the same time before and after the reformation and the reformation will be effective as of the date of decedent’s death the difference between the actuarial value of the qualified_interest determined as of the date of decedent’s death and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest reformed trust will contain the provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 consequently the trust meets the requirements of a charitable_remainder_annuity_trust under sec_664 accordingly provided that reformed trust is valid under applicable local law we conclude that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 estate will be entitled to a charitable deduction under sec_2055 with respect to the present_value of the charitable_remainder interests in reformed trust sec_1 of article i of reformed trust defines charities with reference to sec_170 and sec_2055 neither sec_2055 nor sec_664 requires a specific charity to be named to qualify under the section therefore we conclude that the interest passing to charity is deductible despite the fact that no specific charities are named plr-116440-99 because the definition of charity in sec_1 of article i of reformed trust is sufficient to qualify under sec_2055 and sec_664 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
